Anderson, J.;
delivered the opinion of the court.
The appellee, Mrs. Mamie Coleman, sued and recovered judgment against the appellant, Knights of Maccabees, in *861the sum of nine hundred dollars, with six per cent, interest thereon from March 26, 1921, from which appellant prosecutes this appeal. The suit was founded on a fraternal benefit policy issued by the appellant to the husband of the appellee, Arthur Coleman, in which certificate appellee was named as beneficiary in case of the death of the insured. The insured, Arthur Coleman, became a member of appellant’s fraternal order and received said benefit certificate from said society in 1908, and continued a member therein, paying the dues required to keep said benefit certificate in force, until the latter part of 1919, when he forfeited said benefit certificate by nonpayment of such dues. In the early part of 1920 the insured made application to the appellant for reinstatement. Under appellant’s constitution and by-law the insured was entitled to such reinstatement upon a showing of good health and on payment of all delinquent dues. Such regulations were .complied with, and the insured was thereupon reinstated as a member of appellant’s order, with said original benefit certificate in full force. Later in the year 1920 the insured again forfeited his membership and rights under said benefit certificate, for nonpayment of dues, and was again reinstated on application showing good health at the time, and the payment of dues delinquent. He died on March 26,1921.
Appellant gave notice under the general issue that it would prove on the trial, among other things, by way of defense, that appellee was not entitled to recover because the insured procured both of said reinstatements through ■ false and fraudulent representations in this, that in each of said applications for reinstatement he represented that he was at the time in good health, when the truth was on each of said occasions he was suffering from Bright’s disease and tuberculosis, and that the insur'ed knew that to be a fact, Avhile appellant did not, and on the faith thereof said insured wag reinstated. Each of said applications for reinstatement contained among others, this stipulation:
*862“I, the said applicant, having verified each of the foregoing answers and statements, adopt them as my own whether written by me or not, and declare and warrant that they are full, complete and literally true, and I hereby agree that the exact literal truth of each shall be a condition precedent to any binding contract between myself and the association.”
The court on motion struck out all that part of appellant’s notice under the general issue which sought to set up the defense that each of said reinstatements had been procured by fraud. On the trial appellant offered to prove the facts constituting such defense, which evidence the trial court ruled out; and after all the evidence was in directed the jury to return a verdict for appellee, which was accordingly done.
The action of the trial court was based on the theory that under the law appellant was barred from contradicting the representations and statements as to his condition of health, made by the insured either in his original application for membership and insurance made in 1908, or in his reinstatement applications made in 1920. There was not delivered to the insured, with the benefit certificate as originally issued to him by appellant in 1908, a copy of his application therefor; nor was there delivered to him by appellant copies of his said renewal applications made in 1920. By reason whereof appellee contends, and the trial court so held, that section 2075, Code of 1906 (section 5141, Hemingway’s Code), which this court held in Woodmen of the World v. Farmer, 110 Miss. 626, 77 So. 655, applied to fraternal societies like appellant, controlled. That statute provides in substance that all life insurance companies doing business in .this state shall deliver to the insured with the contract of insurance, a copy of insured’s application, and in default thereof such company shall not be permitted in any court of this state to contradict the truth of the statements contained in such application. Appellant contends that the statute in question has no application, for the reason that said statute *863was repealed by section 4, chapter 206, Laws of 1916, which latter statute governed, said renewal applications made in 1920, the statements in which renewal applications appellant sought alone by its evidence ruled out by the trial court, to contradict. On the other hand, appellee says that, conceding the latter statute repealed the former, nevertheless the statute in force in 1908 when the insured applied for and received the benefit certificate in question, was by law written into and became part of the contract of insxxrance and that this resulted from the following language contained in said renewal applications:
“The said foregoing answers and' statements are hereby made a part of my original application, and with the same force and effect as if they were inserted in and were a part of the original application, which application, certificate of membership, articles of association, and the laws of the association in force at my death or disability shall constitute the contract between myself and the Maccabees.”
Chapter 206, Laws of 1916, brought forward and revised and amended all statutes on the subject of the regulation and control of fraternal benefit societies; and by section 4 thereof necessarily repealed section 2675, Code of 3906 (section 5141, Hemingway’s Code), so far as such societies are concerned, which section is in this language:
“Sec. 4. Exemptions. — Except as herein provided, such societies shall be governed by this act, and shall be exempt from all provisions of the insurance laws of this state, not only in governmental relations with the state, but for every other purpose. And no law hereafter enacted shall apply to them, unless they he expressly designated therein.”
It follows therefore that when said renewal applications were made in 1920 there was no statute requiring copies thereof to be delivered to the insured when reinstated as the result of such applications, unless, as contended by appelleo, by virtue of the stipulation last above copied, contained in such renewal applications, said statute (section 2675, Code of 1906; section 5141, Hemingway’s Code) was by operation of law written into and preserved as part *864of the contract, although there is no express reference thereto in said contract. Appellee cites authorities as sustaining that contention. We have examined them carefully, and none of them, we think, is at all decisive of the question. What was the intention of the parties sought to be expressed in the stipulation in question? We see no difficulty in getting the purpose from the language. It simply provides that the statements of the insured in the renewal applications are made part of the original application, and that they, together with the benefit certificate issued in 1908 and .the laws of the society in force at the death of the insured, shall constitute the contract between the parties. The central idea is to preserve and keep in force the provisions and stipulations of said certificate ; for- it should be borne in mind that when the insured was reinstated, a new benefit certificate was not issued to him. When the insured became delinquent and forfeited his membership and insurance in appellant, his contract of insurance was completely at an end; it was as if it had never been made; all he had left was that the laws of the society permitted him to be reinstated on payment of delinquent dues and a showing of good health. It is time that the insurance contract made in 1908 was governed by the statute in question in force at that time, and so continued to be until the insured put an end to that contract by his own default. But when the insured was reinstated in 1920, which simply made a new contract out of the old one, another and different statute (chapter 206, Laws of 1916) was in force and governed the rights of the parties, which declared a policy exactly the converse of the former statute. The statement, often found in the law books, that the governing law is considered as written into all contracts, whether therein referred to or not, is not to be taken literally. It does not mean that every subsequent change in or renewal of a contract is governed by the law in force when originally made, regardless of whether such law has been repealed or not.' It should be kept in mind that appellant, by the defense attempted to be *865made, did not offer evidence to contradict the original application made in 1908, but the renewal applications made in 1920. In our judgment the trial court erred in striking out appellant’s notice under the general issue, and in excluding its evidence offered thereunder. Counsel for ap-pellee contends that, although conceding the trial court erred as we have held, the judgment of the court below was justifiable on other grounds. We find no merit in that contention.